DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 5/31/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 3, cited in the office action of 3/16/2022, are moot.
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 19, and 20 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. No. 6,087,553; hereinafter Cohen) in view of Nakamura et al. (US Pub. No. 2006/0122708; hereinafter Nakamura).
Cohen teaches the following regarding claim 1: a bone trabecular structure, comprising a body (Figs. 4-5) configured to be a three- dimensional porous structure (Figs. 3A-5) comprising a plurality of struts (57) and a plurality of pores (55) formed by staggered connection of the plurality of struts (Figs. 3A-3B), communicated with each other and having different average diameters (Figs. 3A-3B), and the porosity of the three-dimensional porous structure ranges from 50% to 80% (claim 1), wherein a plurality of convex portions (convex areas on element 57) are formed on peripheral walls of the plurality of struts (Figs. 3A-3B), and a density of convex portions on struts at an outer edge (at element 54) of the three-dimensional porous structure is greater than a density of convex portions on struts at an interior (at element 56) of the three-dimensional porous structure (Figs. 3A-3B).
Cohen teaches the limitations of the claimed invention, as described above. However, it is silent as to the values of the average pore diameter. Nakamura teaches that it is well known in the art to provide a three-dimensional porous structure with an average pore diameter from 100 µm to 400 µm (Figs. 1, 4; paras. 0012, 0015, 0033), for the purpose of providing the implant body with the desired physical and mechanical characteristics needed for its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the average pore diameters of Cohen, according to the teachings of Nakamura, as would be needed to provide the implant body with the desired physical and mechanical characteristics appropriate for its implantation site.
In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal pore diameters needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the pore diameters, would have been obvious at the time of applicant's invention in view of the teachings of Cohen and Nakamura. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Cohen teaches the following regarding claim 2: the bone trabecular structure according to claim 1, wherein the three- dimensional structure comprises a plurality of regions adapted to different growth requirements of the same tissue, and the porosity of the regions is different from each other (Figs. 3A-3B; col. 7, lines 13-47).  
Cohen teaches the following regarding claim 3: the bone trabecular structure according to claim 2, wherein, in the same region, the density of pores in the direction from the outside to the inside of the three-dimensional porous structure is increased (Figs. 3A-3B).
Cohen teaches the following regarding claim 5: the bone trabecular structure according to claim 1, wherein the cross- section shape of the pores is irregular polygon (Figs. 3A-3B).  
Regarding claim 7, Cohen teaches the limitations of the claimed invention, as described above. It further teaches that its device is made of a metal (col. 5, lines 7-28); but it does not explicitly recite that its structure is made of a titanium alloy material. Nakamura teaches that it is well known in the art to construct a three-dimensional porous structure from a titanium alloy material (paras. 0012, 0033), for the purpose of utilizing the material’s biocompatibility and structural characteristics. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the materials of Cohen, to comprise a titanium alloy, as taught by Nakamura, in order to utilize the material’s biocompatibility and structural characteristics. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Cohen teaches the following regarding claim 10: the prosthesis, comprising a prosthesis body and the bone trabecular structure according to claim 1 formed on an outer surface of the prosthesis body (Figs. 4-5; col. 7, lines 58-col. 8, lines 41).
Cohen teaches the following regarding claim 19: the bone trabecular structure according to claim 2, wherein a plurality of convex portions are formed on the peripheral walls of the struts (Figs. 3A-3B).  
Cohen teaches the following regarding claim 20: the bone trabecular structure according to claim 3, wherein a plurality of convex portions are formed on the peripheral walls of the struts (Figs. 3A-3B).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Nakamura, further in view of Ducheyne (US Pat. No. 4,693,721).
Cohen, as modified by Nakamura, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the diameter of the struts.  Ducheyne teaches a porous, tissue scaffold comprising titanium struts that have a diameter in the range from 100 µm to 200 µm (col. 6, lines 32-55), for the purpose of easing the manufacturing of the device and for providing the scaffold with the desired physical and mechanical properties needed for its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Cohen and Nakamura, according to the teachings of Ducheyne, in order to ease the manufacturing of the device and to provide the scaffold with the desired physical and mechanical properties needed for its implantation site. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal strut diameters needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the strut diameters, would have been obvious at the time of applicant's invention in view of the teachings of Cohen, Nakamura, and Ducheyne. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Nakamura, further in view of Fonte et al. (US Pub. No. 2013/0211533; hereinafter Fonte).
Cohen, as modified by Nakamura, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the elastic modulus of the three-dimensional porous structure.  Fonte teaches a porous, tissue scaffold that has an elastic modulus in the range from 5-30 GPa (paras. 0035-0038), for the purpose of providing the scaffold with the desired physical and mechanical properties needed for its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Cohen and Nakamura, according to the teachings of Fonte, in order to provide the scaffold with the desired physical and mechanical properties needed for its implantation site. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal elastic modulus value needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the elastic modulus value, would have been obvious at the time of applicant's invention in view of the teachings of Cohen, Nakamura, and Fonte. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Nakamura, further in view of Smith et al. (US Pub. No. 2009/0292365; hereinafter Smith).
Cohen, as modified by Nakamura, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the value of the maximum static friction coefficient of an outer surface of the three-dimensional porous structure. Smith teaches an implant with a porous outer structure, where the device has an approximate static friction coefficient of an outer surface that ranges from 1.2 to 1.5 (paras. 0045-0052), for the purpose of providing the device with the desired physical and mechanical properties needed for its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Cohen and Nakamura, according to the teachings of Smith, in order to provide the device with the desired physical and mechanical properties needed for its implantation site. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal value of the maximum static friction coefficient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the value of the maximum static friction coefficient, would have been obvious at the time of applicant's invention in view of the teachings of Cohen, Nakamura, and Smith. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774